Citation Nr: 1115252	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-43 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 27, 1991 to October 24, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Paul, Minnesota RO, which denied the Veteran's claim of entitlement to service connection for a seizure disorder due to head injury.  

On October 28, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  At that hearing, the veteran submitted additional evidence, and waived his right to initial review of that evidence by the RO.  See 38 C.F.R. § 20.1304 (2010).  


FINDING OF FACT

The Veteran's currently diagnosed generalized epilepsy is likely related to an injury that occurred during his active military service.  


CONCLUSION OF LAW

The Veteran has a generalized epilepsy that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The records indicate that the Veteran entered active duty in June 1991.  The enlistment examination, dated in May 1990, was negative for any complaints or clinical findings of a seizure disorder.  On September 25, 1991, the Veteran was seen for evaluation of a nasal injury that occurred the previous day.  The Veteran indicated that he was playing football when he tackled another player, and he hit his nose on the knee.  He reported pain, swelling, and loss of consciousness for approximately 3 seconds; he also experienced a nose bleed.  The diagnosis was chip fracture of the dorsal nasal spine.  

The Veteran's claim for service connection for a seizure disorder (VA Form 21-526) was received in August 2007.  Submitted in support of his claim were private treatment reports dated from December 1999 through August 2007.  On February 6, 2002, the Veteran was seen for a medication check.  At that time, it was noted that he had a seizure one week earlier and was given Dilantin, but he did not like the way it made him feel.  It was also noted that his last seizure before that one was five years ago.  The assessment was seizure disorder, chronic, recurrent.  An MRI of the brain, performed on February 16, 2002, revealed slight asymmetry of the temporal horns without associated abnormality in the adjacent hippocampal formation.  In a statement dated May 18, 2005, Dr. Rajiv Aggarwal indicated that he saw the Veteran for follow-up of seizures.  He reported that the Veteran had a history of seizures and his initial seizure was on January 21, 2002.  Dr. Aggarwal noted that the Veteran had had occasional seizures before that.  He stopped his Depakote a few years ago.  Dr. Aggarwal related that the Veteran had a generalized tonic-clonic seizure on May 15, 2005.  A neurological examination was nonfocal.  The impression was complex partial seizures with secondary generalization.  A CT scan of the head in June 2006 was reported to be negative.  

On June 3, 2007, the Veteran presented to the emergency department after an approximately 1 minute seizure.  The Veteran had complained of not feeling right.  It was noted that, over the past week or so, the Veteran had been doing very well with no complaints; there was no history of trauma.  The examiner reported that the Veteran had a complex past medical history with recent admission on May 26 to May 27, 2007.  The admission was to rule out tonic epidermal necrolysis and Stevens-Johnson syndrome.  The Veteran also had an admission from May 20 to May 22, 2007 for a near drowning after he had a seizure near a swimming pool.  Following an evaluation, the assessment was seizure.  The examiner stated that the Veteran had recurrent seizures today.  He had had several medication adjustments made recently, which may be partly why this occurred.  He was again admitted to the hospital in July 2007 for evaluation of his seizure disorder.  It was noted that seizure onset was in 1993.  A head MRI on June 4, 2007 showed a small focus of encephalomalacia and gliosis in the inferior right frontal lobe.  Video EEG during the admission documented frequent independent bilateral frontal epileptiform discharges.  Other medical history was remarkable for a near drowning secondary to a seizure in May 2007; in addition, he sustained a head injury with brief loss of consciousness around age 18 secondary to being hit in a football game.  A clinic note dated in August 2007 reported a diagnosis of frontal lobe epilepsy.  

The Veteran was afforded a VA examination in March 2009.  At that time, it was noted that the Veteran had a history of epilepsy for the last 15 years.  The examiner stated that it was unclear whether the seizures were classified as localization-related versus primary generalized seizures.  Currently, he is responding best to Topamax.  It was noted that the Veteran had a history of seizures since 1994.  He stated that the spells typically involved feeling normal, and then he has no memory of the event until approximately one hour after the event.  It was noted that the Veteran was diagnosed with seizures in 1996; since then, he has been on a number of medications.  Following an evaluation, the examiner stated that the Veteran has a seizure disorder; although he was previously diagnosed with partial complex seizures of frontal origin in the past, it was uncertain if this was the correct diagnosis.  It was noted that the Veteran's EEG report was consistent with an atypical primary generalized seizure disorder.  In addition, the Veteran had poor response to carbamazepine and a very good response to low-dose Topamax, which responses supported the diagnosis of generalized epilepsy.  His diagnosis in the early 20s/late teens would be consistent with primary generalized myoclonic epilepsy.  The examiner stated that it was more likely than not that the seizure disorder was not related to the fracture nose sustained in military service.  He stated that the fracture was a self limited injury.  The examiner noted that there was no evidence of closed head injury.  If the contusion which more likely caused the finding on MRI were to have occurred at the time of the nasal fracture, there more likely would have been neurological changes on examination.  In addition, it was noted that the Veteran had alternative causes of contusion, namely his alcohol abuse and frequent reported injury associated with such use.  

Received in March 2010 were treatment reports from Dr. Rupert E. Exconde dated from January 2010 through March 2010.  The January 2010 treatment report revealed an impression of focal epilepsy, most likely arising from the left hemisphere.  Dr. Exconde indicated that the Veteran has a history of a head injury with resulting frontal contusion; he stated that the seizures were most likely trauma related.  Subsequently, in a statement dated in March 2010, Dr. Exconde indicated that the Veteran was being seen for a follow-up visit in his clinic.  Dr. Exconde noted that he first met the Veteran in December 2009.  He further noted that, historically, the Veteran was seizure free on medication; he was now experiencing some cognitive difficulties that he did not believe were seizures but were side effects from the drug he was using.  Following an examination of the Veteran, the impression was left hemisphere post-traumatic epilepsy.  Dr. Exconde stated that the seizures were more likely than not related to the previous head trauma while the Veteran was serving on active duty in the military.  

At his personal hearing in October 2010, the Veteran maintained that his seizures are due to the head trauma he sustained during the football game in service.  The Veteran related that he suffered the head trauma in September 1991, he was discharged in October 1991, and he had the first seizure about one year after service.  The Veteran indicated that they were playing a football game with the non-commissioned officers and when he went to pull a flag, he was kneed in head and suffered a fractured nose.  The Veteran indicated that he underwent surgery for a deviated nasal septum.  The Veteran indicated that he had not suffered any other head injuries either before or after service.  

Submitted at the hearing was another statement from Dr. Rupert E. Exconde, dated in October 2010.  Dr. Exconde related that he reviewed the Veteran's medical history and outside medical records.  He noted that the Veteran was injured in the military in 1991; at that time, he suffered a nasal fracture associated with head trauma.  Dr. Exconde reported that the Veteran began experiencing epileptic seizures a year after the nasal fracture.  Workup at the Park Nicollet Clinic and the Minnesota Epilepsy Group revealed a right inferior frontal contusion.  He also had an EEG that showed seizures arising from the frontal region.  Dr. Exconde also reported that he reviewed the Veteran's service records.  A treatment note dated September 25, 1991 revealed evaluation for the nasal injury; the Veteran's nose was hit by another player's knee, which resulted in pain, swelling and loss of consciousness.  There was also nasal bleeding.  Dr. Exconde disagreed with the VA examiner's opinion that the nasal fracture was a self limiting injury with no evidence of a closed head injury.  Dr. Exconde explained that the documentation of loss of consciousness after the head trauma is objective evidence of the presence of closed head injury, which contradicts the VA examiner's conclusion.  Dr. Exconde stated that, from an anatomical standpoint, the inferior frontal lobe where the contusion was found is in close proximity to the nasal apparatus where the external impact was sustained.  Dr. Exconde explained that post-traumatic epilepsy can manifest many weeks or months after the initial injury.  In fact, seizures that occurred immediately after an injury are more likely to be self-limiting.  Dr. Exconde further explained that the absence of changes in the neurological examination is not unexpected given the location of the contusion, which was in the right inferior frontal region; he noted that this part of the brain is relatively insensitive to clinical neurological examination.  He further noted that this was supported by the normal neurological examination that he performed on December 30, 2009, when the Veteran was already documented by brain scan to have a contusion.  Dr. Exconde concluded that, based on the clinical history, imaging, and EEG findings, the Veteran's epilepsy is most likely related to the injury sustained during his military service.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service and an epilepsy manifests to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In weighing the evidence of record, the Board concludes that service connection for generalized seizures is warranted.  The Board notes that the service treatment records document that in September 1991, the Veteran suffered a nasal fracture; at that time, he also experienced pain, swelling and loss of consciousness for 3 seconds.  Therefore, the Veteran's service treatment records indicate evidence of in-service trauma.  As such, the Board finds that the statements from the Veteran concerning in-service trauma to be credible when viewed in conjunction with the available evidence.  

There are several medical opinions of record that relate the Veteran's current seizure disorder to his in-service head trauma.  Specifically, in a statement dated in March 2010, Dr. Exconde stated that the seizures were more likely than not related to the previous head trauma while the Veteran was serving on active duty in the military.  

In contrast to the above opinion, the March 2009 VA examiner stated that it is more likely than not that the seizure disorder is not related to the fracture nose sustained in military service.  He stated that this was a self limited injury.  The examiner noted that there was no evidence of closed head injury.  The examiner gave as reasons for his opinion the following:  If the contusion, which more likely caused the finding on MRI were to have occurred at the time of the nasal fracture, there more likely would have been neurological changes on examination.  In addition, the Veteran had alternate causes of contusion, namely his alcohol abuse and frequent reported injury associated with such use.  

However, in another medical statement dated in October 2010, Dr. Exconde explained that the documentation of loss of consciousness after the head trauma was evidence of the presence of closed head injury, which was contrary to the VA examiner's conclusion.  Dr. Exconde stated that, from an anatomical standpoint, the inferior frontal lobe where the contusion was found is in close proximity to the nasal apparatus where the external impact was sustained.  Dr. Exconde explained that post-traumatic epilepsy can manifest many weeks or months after the initial injury; in fact, seizures that occurred immediately after an injury are more likely to be self-limiting.  Dr. Exconde further explained that the absence of changes in the neurological examination was not unexpected given the location of the contusion, which was in the right inferior frontal region; he noted that this part of the brain was relatively insensitive to clinical neurological examination.  He further noted that this was supported by the normal neurological examination that he performed on December 30, 2009, when the Veteran was already documented by brain scan to have a contusion.  Dr. Exconde concluded that, based on the clinical history, imaging, and EEG findings, the Veteran's epilepsy was most likely related to the injury sustained during military service.  

Both the opinions of Dr. Exconde (in October 2010) and the opinion of the VA examiner appear to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current seizure disorder is related to his military service.  The benefit-of-the-doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  As such, an award of service connection is warranted.

As for the seeming conflict regarding the nature of the seizures, whether focal or generalized, the Board is persuaded by the VA examiner's assessment that the Veteran's history and response to therapies is consistent with the conclusion that he has generalized seizures.  Even when an MRI was performed in May 2007, it was noted that the seizure type was unclear.  Dr. Exconde appears to believe the seizures are of a focal type, but he does not offer explanation like the VA examiner did for the conclusion that the Veteran likely has generalized seizures.  


ORDER

Entitlement to service connection for a generalized epilepsy is granted.  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


